            Case 2:20-cv-00178-cr Document 5 Filed 02/12/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                                     FOR THE                             2021 FEB t 2 AM II: 32
                               DISTRICT OF VERMONT

BARBARA ANN MILLER,                              )
                                                 )
              Plaintiff,                         )
                                                 )
       V.                                        )       Case No. 2:20-cv-178
                                )
VERMONT ASSOCIATES FOR TRAINING )
AND DEVELOPMENT, MARY BRENNEN, )
DA~,                            )
                                )
         Defendants.            )

                    ORDER DISMISSING AMENDED COMPLAINT
                                   (Doc. 4)
       On January 8, 2021, self-represented Plaintiff Barbara Ann Miller timely filed an
Amended Complaint in which she alleges discrimination on the basis of race in
connection with a training program offered by Defendants Vermont Associates for
Training and Development ("Vermont Associates"), Mary Brennen, and DAIL, which the
court has construed as the Vermont Department of Aging, Disabilities, and Independent
Living. For the reasons set forth below, Plaintiffs Amended Complaint (Doc. 4) is
dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii) and Fed. R.
Civ. P. 12(b)(6).
I.     Allegations of the Amended Complaint.
       Plaintiff alleges that out of a group of six attendees, she was the only person of
color and the only person who was not allowed to continue with the Vermont Associates
training program. Defendant Brennen of Vermont Associates "personally called" Plaintiff
and informed her that "she and Wayne d[ e]cided for [Plaintiff] not to be back in the
program[.]" (Doc. 4 at 1.) Plaintiff further alleges "there are rules for Vermont
Associate[ s] to follow for not letting a person in the program and to take a person out of
the program [and Plaintiff] did not get anything in writing telling [her] why [she] could
            Case 2:20-cv-00178-cr Document 5 Filed 02/12/21 Page 2 of 6




not come back in the program." Id. Plaintiff asserts: "Ifl am the only Black person
among [five] whites, the leaders are white and they choose all [five] white people and
leave me out what else is this but discrimination, they were not blind that they [] did not
know or see the color of my skin." Id.
       Plaintiff attaches to her Amended Complaint: ( 1) an August 28, 2015 letter from
an Associates for Training and Development Follow Up Specialist stating that Plaintiff
"recently exited the Senior Community Service Employment Program" (Doc. 4-1 at 4);
(2) a completed Vermont Division of Vocational Rehabilitation Authorization to Obtain
or Release Information form she signed in September 2016, id. at l; (3) a May 27, 2017
letter from Plaintiff seeking "all records and the policy guideline for Vermont
Associates" and referencing her "recert of July 13, 2015 [,]" id. at 2; and (4) excerpted
pages from a December 2013 Participant Orientation Handbook, id. at 3, 6-10.
       Plaintiff alleges "DAIL never was involved until I started complaining about how
I was treated then they started calling everybody in to cover the wrong [Defendant] Mary
[Brennen] did, Vermont Associates and D[AIL] did not do right by me." (Doc. 4 at 3.)
Plaintiff seeks damages for pain, suffering, and anxiety attacks.
II.    Conclusions of Law and Analysis.
       A.     Standard of Review.
       Under 28 U.S.C. § 1915, "the court shall dismiss [a] case [filed informa pauperis]
at any time if the court determines that ... the action ... is frivolous or malicious; [] fails
to state a claim on which relief may be granted; or [] seeks monetary relief against a
defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). The court is
required to read a self-represented plaintiffs complaint liberally and to hold it "to less
stringent standards than formal pleadings drafted by lawyers[.]" Erickson v. Pardus,
551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted); see also Harris v.
Miller, 818 F.3d 49, 56-57 (2d Cir. 2016) (per curiam) (noting district courts must afford
"special solicitude" to a self-represented litigant including reading the complaint liberally
and construing it to raise the strongest arguments it suggests).


                                               2
               Case 2:20-cv-00178-cr Document 5 Filed 02/12/21 Page 3 of 6




          All complaints, however, must contain "sufficient factual matter[] ... to state a
claim" for relief that is "plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (internal quotation marks omitted); see also Fed. R. Civ. P. 8(a) (listing required
contents of a pleading that states a claim for relief). In determining whether a complaint
states a claim, the court must "accept as true all of the allegations contained in a
complaint" and decide whether the complaint states a plausible claim for relief. Iqbal,
556 U.S. at 678. "The plausibility standard is not akin to a 'probability requirement,' but
it asks for more than a sheer possibility that a defendant has acted unlawfully." Id. While
"special solicitude" is required, self-represented litigants nevertheless must satisfy the
                                                                              .
plausibility standard set forth in Iqbal. See Harris, 818 F.3d at 56; Harris v. Mills,
572 F.3d 66, 68, 72 (2d Cir. 2009). "[T]he tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal conclusions." Iqbal, 556 U.S.
at 678.
          B.     42 U.S.C. § 1983.
          42 U.S.C. § 1983 is a federal statute that provides a statutory remedy for violations
of the federal Constitution and other federal laws. See Patterson v. Cnty. of Oneida,
375 F.3d 206,225 (2d Cir. 2004) (stating the statute is "not itself a source of substantive
rights" but rather provides "a method for vindicating federal rights elsewhere conferred")
(internal quotation marks omitted). The Amended Complaint seeks to allege an equal
protection claim under the Fourteenth Amendment to the United States Constitution.
Plaintiff alleges Defendant Brennen and Vermont Associates discriminated against her on
the basis of race and treated her differently from white training program attendees and
that DAIL "did not do right by" her. (Doc. 4 at 3.)
          Under§ 1983, a claimant may bring suit against a "person who, under color of any
statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be
subjected, any ... person ... to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws[.]" 42 U.S.C. § 1983. In order to assert a claim
under § 1983, a plaintiff "must allege ( 1) 'that some person has deprived him of a federal
right,' and (2) 'that the person who has deprived [the plaintiff] of that right acted under

                                                3
           Case 2:20-cv-00178-cr Document 5 Filed 02/12/21 Page 4 of 6




color of state ... law."' Velez v. Levy, 401 F.3d 75, 84 (2d Cir. 2005) (quoting Gomez v.
Toledo, 446 U.S. 635, 640 (1980)).
       The Equal Protection Clause of the Fourteenth Amendment requires that the
government treat all similarly situated people alike. City of Cleburne v. Cleburne Living
Ctr., 473 U.S. 432,439 (1985). "To prove a violation of the Equal Protection Clause, ...
a plaintiff must demonstrate that [s]he was treated differently than others similarly
situated as a result of intentional or purposeful discrimination." Phillips v. Girdich,
408 F.3d 124, 129 (2d Cir. 2005). Therefore, Plaintiff must allege she was treated
differently than a similarly situated individual as a result of intentional or purposeful
discrimination based on an impermissible consideration such as race.
       As the court explained in its December 14, 2020 Order dismissing Plaintiffs
original Complaint for failure to state a claim, both the Fourteenth Amendment itself and
§ 1983 include a state-action requirement. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.
40, 50 (1999) ("Like the state-action requirement of the Fourteenth Amendment, the
under-color-of-state-law element of§ 1983 excludes from its reach merely private
conduct, no matter how discriminatory or wrongful[.]"). Thus, "liability attaches only to
those wrongdoers who carry a badge of authority of a State and represent it in some
capacity[.]" NCAA v. Tarkanian, 488 U.S. 179, 191 (1988).
       Plaintiff does not allege that either Defendant Brennen or Vermont Associates
were state actors or that their actions can be treated as the action of the State of Vermont
itself. See Khulumani v. Barclay Nat 'l Bank Ltd., 504 F .3d 254, 314-15 (2d Cir. 2007)
(noting "the Supreme Court has narrowed the scope of its state-action jurisprudence" so
that "the Court has found on more than one occasion that an entity was not engaged in
state action even though it was extensively regulated, obtained governmental approval,
received substantial governmental assistance, and performed an important societal
function.") (internal quotation marks omitted). As a result, her equal protection claim
against Defendants Brennen and Vermont Associates fails for lack of state action.
       With regard to DAIL, a state agency, Plaintiff fails to allege intentional or
purposeful discrimination attributable to DAIL. Plaintiff alleges that DAIL was not

                                              4
            Case 2:20-cv-00178-cr Document 5 Filed 02/12/21 Page 5 of 6




involved until after Defendant Brennen informed Plaintiff that she was not allowed to
continue with the Vermont Associates program and that Defendant DAIL "did not do
right by me." (Doc. 4 at 3.) Plaintiff's Amended Complaint must "permit a court to 'infer
more than the mere possibility of [discriminatory] misconduct[.]'" Kajoshaj v. N. Y. C.
Dep 't ofEduc., 543 F. App'x 11, 15 (2d Cir. 2013) (quoting Iqbal, 556 U.S. at 679).
Because Plaintiff's Amended Complaint does not allege facts supporting a plausible
inference of intentional discrimination by DAIL, she has failed to state an equal
protection claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6);
28 U.S.C. § 1915(e)(2)(B)(ii).
       C.     Statute of Limitations.
       Although the statute of limitations is ordinarily an affirmative defense that must be
raised in an answer, the issue may be decided at the motion to dismiss stage if it appears
on the face of the complaint. See Ellul v. Congregation of Christian Bros., 774 F.3d 791,
798 n.12 (2d Cir. 2014). Even if Plaintiff can state a claim for relief under§ 1983,
dismissal may be warranted because her action appears to have been filed after the statute
of limitations expired.
       Section 1983 actions that are filed in Vermont are subject to Vermont's three-year
statute oflimitations for personal injury actions. See 12 V.S.A. § 512(4); Wallace v. Kato,
549 U.S. 384,387 (2007) ("Section 1983 provides a federal cause of action, but ... the
statute of limitations ... is that which the State provides for personal-injury torts."). The
accrual date of a § 1983 cause of action, however, is a "question of federal law that is not
resolved by reference to state law." Wallace, 549 U.S. at 388; see also Spak v. Phillips,
857 F .3d 458, 462-63 (2d Cir. 2017). Under federal law, accrual occurs "when the
plaintiff has a complete and present cause of action, that is, when the plaintiff can file suit
and obtain reliet1,]" Wallace, 549 U.S. at 388 (citations and internal quotation marks
omitted).
       In this case, although the Amended Complaint does not state when Plaintiff was
allegedly discriminatorily excluded from the Vermont Associates training program, the
exhibits she attaches to her Amended Complaint indicate that the discriminatory conduct

                                               5
            Case 2:20-cv-00178-cr Document 5 Filed 02/12/21 Page 6 of 6




she complains of took place beginning in September 2015 when she exited the Vermont
Associates Program. The court "may consider the facts alleged in the complaint,
documents attached to the complaint as exhibits, and documents incorporated by
reference in the complaint." DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir.
2010). Plaintiff filed this action on November 4, 2020, more than five years after her
initial exit from the training program. Accordingly, even if Plaintiff had stated a§ 1983
claim, it may be barred by the statute of limitation, although it is not certain.
       D.     Eleventh Amendment Immunity.
       Finally, in her Amended Complaint, Plaintiff seeks damages for pain, suffering,
and anxiety attacks. Plaintiffs claim for monetary damages, to the extent she seeks to
recover from DAIL, a state agency, is barred by the Eleventh Amendment to the United
States Constitution. See Doc. 2 at 7-8 (explaining Plaintiff cannot assert claims for
damages against a state agency or official in his or her official capacity in federal court );
see also McGinty v. New York, 251 F.3d 84, 90 (2d Cir. 2001) (noting a court may raise
sua sponte state sovereign immunity as a bar to federal subject matter jurisdiction).
                                      CONCLUSION
       For the reasons discussed above, and having conducted the review required under
28 U.S.C. § 1915(a)(l), Plaintiffs Amended Complaint (Doc. 4) is DISMISSED under
28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(b)(6). The court hereby certifies that
under 28 U.S.C. § 1915(a)(3) any appeal would not be taken in good faith.
SO ORDERED.
                                                                   "ft..
       Dated at Burlington, in the District of Vermont, this J!__ day of February, 2021.




                                            United States District Court




                                               6
